DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1 and 3-21 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A system to improve resilience, comprising: for each node in a non-high availability bosh-based service provided by a multi-node cluster, a processor and instructions adapted to: (i) determine that a lifecycle event has occurred, (ii) responsive to the lifecycle event, store information about a role of a master node and timestamp information, (iii) determine that a cluster deployment crash has occurred for the service, and (iv) []";
Since, no prior art was found to teach: ”compare timestamp information associated with multiple nodes to establish one of the nodes as the master node” as it pertains to as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 10 and 17, the claims recite essentially similar limitations as in claim 1;
For dependent claims 3-9, 11-16, and 18-21, the claims are allowed due to their dependency on allowable independent claims 1, 10, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Van Deventer et al. (US 2020/0053419 A1) teaches master node in possible Bosh environment but not other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114